Case 0:19-cv-63065-AMC Document 31 Entered on FLSD Docket 11/23/2020 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA


  In the matter of: Civil Case Transfers to
  District Judge Aileen M. Cannon


  Watkins v. Sergeant Bigwood                                                 Case No. 18-cv-63035
  Adams v. Bio-Med. Applications of Fla., Inc.                                Case No. 19-cv-25017
  Rosenberg v. GEICO                                                          Case No. 19-cv-61422
  Schachter v. GeoVera Spec. Ins. Co.                                         Case No. 19-cv-61805
  Bowen v. Quest Diagnostics, Inc.                                            Case No. 19-cv-62664
  Maro v. Primary Care Phys. of Hollywood, P.L.                               Case No. 19-cv-63065
  O’Boyle v. Town of Gulf Stream                                              Case No. 19-cv-80196
  Optimus MSO II v. Simply Healthcare                                         Case No. 20-cv-22967
  Iksa Exim v. Allouche                                                       Case No. 20-cv-23159
  Braman v. Hyundai                                                           Case No. 20-cv-23301
  ADT LLC v. Safe Home Security                                               Case No. 20-cv-23918
  KPI OceanConnect v. Gloria                                                  Case No. 20-cv-24163
  MSP Recovery Claims, Series LLC v. CSAA Ins. Exch.                          Case No. 20-cv-24325
  Germak v. Hilton                                                            Case No. 20-cv-24511
  Germak v. Marriott                                                          Case No. 20-cv-24533
  Khan v. Panjwani                                                            Case No. 20-cv-60032
  Abajian v. HMSHost Corp.                                                    Case No. 20-cv-60324

                                  ORDER OF REASSIGNMENT

         The above-styled cases have been selected by the Clerk of Court utilizing a random

  selection procedure to insure the fair and impartial reassignment of cases from the undersigned

  District Judge to the newly appointed District Judge Aileen M. Cannon.

         Prior to executing this Order, the undersigned has reviewed the files and has ruled upon all

  pending ripe motions that have not been referred to the paired Magistrate Judge, and which are

  fully briefed, in accordance with the policy established by the Judges of the Southern District of

  Florida (see Internal Operating Procedures, Section 2.05.03 -2.05.04).

         It is ORDERED that the above-styled actions are REASSIGNED to the calendar of the

  Honorable Aileen M. Cannon as of November 23, 2020 for all further proceedings.
Case 0:19-cv-63065-AMC Document 31 Entered on FLSD Docket 11/23/2020 Page 2 of 2




         It is further ORDERED that all currently pending hearings set before the undersigned

  Judge are TERMINATED and are to be rescheduled by District Judge Aileen M. Cannon.

         It is further ORDERED that all deadlines will REMAIN IN EFFECT unless altered by

  District Judge Aileen M. Cannon.

         It is further ORDERED that all pleadings hereafter filed shall bear the assigned case

  number followed by the initials AMC in lieu of the present initials.

         DONE AND ORDERED in Chambers at Miami, Florida, on November 23, 2020.




                                                         _________________________________
                                                         BETH BLOOM
                                                         UNITED STATES DISTRICT JUDGE

  Copies to:

  All counsel of record/pro se parties
  Magistrate Judge Alicia O. Valle
  Magistrate Judge Alicia M. Otazo-Reyes
  Magistrate Judge Lauren F. Louis
  Magistrate Judge Bruce E. Reinhart




                                                  2
